Citation Nr: 0811406	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  06-23 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement an evaluation in excess of 50 percent for post-
traumatic stress disorder (PTSD) with major depressive 
disorder, prior to December 13, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2005 rating 
decision, by the Denver, Colorado, Regional Office (RO), 
which granted service connection for PTSD with major 
depressive disorder and assigned a 50 percent evaluation, 
effective February 24, 2004.  In June 2005, the RO granted a 
temporary 100 percent rating from December 13, 2004 through 
February 1, 2005.  In a subsequent rating action in June 
2005, the RO increased the rating for PTSD with major 
depressive disorder from 50 percent to 100 percent, effective 
February 1, 2005.  

On January 11, 2008, the veteran appeared at the Denver RO 
and testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge, sitting in Washington, 
D.C.  A transcript of the hearing is of record.  


FINDING OF FACT

Prior to December 13, 2004, the veteran's PTSD with major 
depressive disorder was manifested by mood swings, continued 
depression, nightmares, difficulty sleeping, avoidant, 
isolative behavior, and affective disconnection, and by 
Global Assessment of Functioning (GAF) scores ranging from 48 
to 55.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD with major depressive disorder prior to December 13, 
2004 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2004 from the RO to the veteran which 
was issued prior to the initial RO decision in January 2005.  
Another letter was issued in May 2007.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
May 2006 SOC and the November 2007 SSOC provided the veteran 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the veteran was informed of the provisions of Dingess in 
March 2006.  

The March 2006 letter also indicated that, in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  In 
addition, the November 2007 SSOC also discussed the rating 
criteria and the symptoms that would demonstrate an increased 
rating in the severity of PTSD.  Therefore, the veteran has 
been provided with all necessary notice regarding his claim 
for an increased evaluation.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish a higher evaluation for PTSD with 
major depressive disorder, given that the veteran has 
provided testimony before the Board, and given that he has 
been provided all the criteria necessary for establishing 
higher evaluations and an earlier effective date, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  



II.  Factual background.

The veteran's initial claim for service connection for post-
traumatic stress disorder (VA Form 21-4138) was received in 
February 2004.  Submitted in support of his claim was a 
statement of stressors.  Also submitted were medical records 
from a Vet Center dated from February through September 2004.  
These records show that the veteran received clinical 
evaluation and therapy for PTSD.  A mental status evaluation, 
conducted in May 2004, reflects an assessment of PTSD due to 
exposure to combat; at that time, the veteran was assigned a 
Global Assessment of Functioning Score of 48.  It was noted 
that the veteran presented with an inability to keep 
employment or to maintain relationships.  It was noted that, 
while he had a degree in education, he realized that he did 
not work well with adolescents.  In June 204, the veteran 
reported mood swings and depression.  In August 2004, it was 
noted that the veteran presented with increased depression 
and decreased capacity to work.  It was also noted that the 
veteran had been unemployed and/or underemployed for two 
years.  It was reported that the veteran was working part-
time delivering pharmaceuticals.  Treatment reports in 
September 2004 indicate that the veteran continued with his 
part time delivery job.  

The veteran was afforded a VA examination in September 2004.  
At that time, the veteran indicated that he had been seeing a 
therapist at the Vet Center since February 2004.  He 
indicated that he had never had a suicide attempt or been in 
a psychiatric hospital; he also stated that he had never been 
on psychiatric medications.  The veteran indicated that he 
had been married three times; and that he saw his current 
girlfriend once a week.  He stated that he was close to his 
son and one of his daughters.  On mental status examination, 
it was observed that speech was pressured.  Thought processes 
were linear and goal directed.  His affect seemed sad.  The 
veteran reported his mood as being "a rollercoaster."  He 
did not think life was worth anything.  The only time he 
denied feeling depressed since he left Vietnam was during his 
college years; the veteran indicated that that was the best 
he had ever felt since Vietnam.  He described his sleep as 
poor and his energy as low.  He stated that his concentration 
was not really good; memory was okay.  He denied symptoms of 
anhedonia.  At times, he reported passive thoughts of death; 
however, he denied suicidal or homicidal ideation.  He denied 
any history of auditory or visual hallucinations or paranoid 
ideations or ideas of reference.  He reported nightmares 
about once a week involving his experiences in Vietnam.  The 
veteran also reported daytime memories a few times a week.  
Since Vietnam, he had avoided people, places, and feelings, 
as well as conversations associated with Vietnam.  The 
veteran described sleeping difficulties, concentration 
problems, and increased startle reflex and hypervigilance.  

The pertinent diagnoses were PTSD, chronic; major depressive 
disorder, recurrent; and, alcohol abuse, in remission.  The 
severity of the disabilities was described as moderate to 
severe.  The examiner noted that the veteran was wounded in 
Vietnam and thought he would die; and that he was struggling 
financially at his part-time job.  The PTSD was assigned a 
GAF score of 54; major depressive disorder was assigned a GAF 
score of 54; and the alcohol abuse GAF score was 75.  As 
such, the overall service-connected GAF score was 54.  The 
examiner stated that the veteran met the criteria for PTSD 
and a major depressive disorder; he believed that both the 
PTSD and the major depressive disorder were the results of 
the veteran's military service.  The examiner explained that 
the veteran's depressive and PTSD symptoms could affect his 
employment opportunities in terms of having low energy levels 
and poor concentration; however, he stated that it was his 
belief that the veteran was capable of employment.  During a 
medication review dated September 9, 2004, the veteran 
indicated that he had good days and bad days.  It was noted 
that he had numerous symptoms with nightmares and a feeling 
of "waiting for a bomb to drop."  He reported some suicidal 
ideation, but stated "I gotta care for my son."  He was 
assigned a GAF score of 55.  

The record indicates that the veteran entered a PTSD day 
treatment program on December 13, 2004.  On December 14, 
2004, the veteran described longstanding symptoms of 
nightmares, flashbacks, intrusive thoughts, irritability, 
rage, hypervigilance, anxiety, sensitivity to reminders of 
trauma, poor concentration, excessive guilt, psychic numbing, 
and social isolation.  The veteran also reported chronic 
depression with down mood, anhedonia, fatigue, insomnia, poor 
self-esteem, and suicidal ideation in the past.  He reported 
occasional thoughts of suicide, but no serious intent at the 
present time.  The pertinent diagnosis was PTSD and history 
of alcohol dependence, in sustained remission; he was 
assigned a GAF score of 40.  On January 18, 2005, a clinical 
social worker stated that the veteran's PTSD symptoms 
remained severe, though he had worked hard to learn coping 
skills to manage those symptoms.  The veteran completed the 
PTSD Day Hospital program and was discharged on January 27, 
2005.  

In a statement dated in July 2005, the veteran's treating VA 
physician stated that he had been in unemployable status 
dating to August 2002.  

On the occasion of his personal hearing in January 2008, the 
veteran indicated that he had three part-time jobs between 
2002 and 2004; he stated that he drove a taxi, but he 
couldn't deal with traffic.  The veteran indicted that he 
also worked as a school teacher.  The veteran indicated that 
he had a Bachelor's Degree from the University of Norman, 
Colorado; he stated that he taught school for a year, but he 
had to terminate that job because he had problems dealing 
with the children.  The veteran testified that he never had a 
full time job; he stated that he had always had a part-time 
job and had been unemployed from August 2002 through February 
24, 2004, when he filed his claim for service connection.  
The veteran maintained that it was his PTSD that caused him 
to be unemployable since February 24, 2004.  The veteran 
reported being married three times; he stated that he had 
difficulty with his marriage because of his difficulty 
communicating.  


III.  Legal Analysis-Higher Evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  After careful review of the 
evidentiary record, the Board concludes that the veteran's 
PTSD has not changed and a uniform evaluation is warranted.  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, one's own 
occupation, or one's own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against an 
evaluation higher than 50 percent for PTSD with major 
depressive disorder prior to December 13, 2004.  During the 
period prior to December 13, 2004, the treatment records show 
that the veteran received ongoing clinical evaluation and 
treatment for symptoms associated with his PTSD with major 
depressive disorder.  The clinical records during that period 
indicate that the veteran experienced mood swings, continued 
depression, nightmares, difficulty sleeping, avoidant, 
isolative behavior, and affective disconnection.  The 
treatment records also indicated that the veteran continued 
to work a part-time job through September 2004.  During a VA 
examination in September 2004, the veteran indicated that he 
had been working five to six days per week, but was currently 
working less days than that.  Following a mental status 
examination, the VA examiner assigned a GAF score of 54.  
While the examiner noted that the veteran's depressive 
symptoms and PTSD symptoms could affect his employment 
opportunities, he opined that the veteran was capable of 
employment.  During a medication review, dated September 9, 
2004, the veteran indicated that he had good days and bad 
days.  It was noted that he had numerous symptoms with 
nightmares and a feeling of "waiting for a bomb to drop."  
He reported some suicidal ideation, but stated "I gotta care 
for my son."  He was assigned a GAF score of 55.  

While the record in this case shows symptoms consistent with 
occupational and social impairment with reduced reliability 
and productivity, it does not reveal psychiatric 
symptomatology indicative of occupational and social 
impairment with deficiencies in most areas sufficient to 
warrant a 70 percent evaluation prior to December 13, 2004.  
There is no probative evidence of occupational and social 
impairment with reduced reliability and productivity, 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, or total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, one's own occupation, or one's own name.  
There is no evidence of any recent suicidal ideation nor 
evidence of obsessional rituals, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
or neglect of personal appearance and hygiene.  

It is noteworthy that the evidence prior to December 13, 2004 
reflects GAF scores ranging from 48 to 55, reflecting that 
the veteran's psychiatric disability resulted in moderate 
restriction.  And, even though the veteran has reportedly 
experienced some suicidal thoughts in the past, he denied 
intent or plan.  In sum, the Board concludes that the 
veteran's PTSD with major depressive disorder is not 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 50 percent prior to December 13, 2004.  Taking the 
evidence in its entirety, the preponderance of it is against 
a rating higher than 50 percent for PTSD with major 
depressive disorder prior to December 13, 2004.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).  



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
with major depressive disorder, prior to December 13, 2004, 
is denied.  


____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


